DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 12, 13, 15, 19 is/are rejected under 35 U.S.C. 35 USC § 102(a)(1) as being anticipated by Kot ( US 20050259844, cited from IDS).

Regarding claim 1, Kot teaches a method for encoding a digital image, comprising: 
capturing a digital image comprising a plurality of pixels( S202 in Fig. 2); 
partitioning the digital image into two or more working areas, the two or more working areas including a first working area having a first set of one or more pixels and a second working area having a second set of one or more pixels( S204 in Fig. 2); 
generating a first code from the first set of one or more pixels( S216 in Fig. 2); 
overlaying the second set of one or more pixels with an image representing the first code( s218 in Fig. 2); and
encoding the first code into the second set of one or more pixels( S220 in Fig. 2), wherein the digital image is overlaid with identifying information( WATERMARK in Fig. 2) and/or embedded with metadata.


Regarding claim 4, Kot teaches the method of claim 1, wherein generating the first code comprises: 
extracting first pixel data from the first set of one or more pixels( Kot, [0062], watermark data); and 
hashing the first pixel data using a first hashing function(Kot, [0062], hash of the watermark data) to generate a first hash code.

Regarding claim 8, Kot teaches the method of claim 4, wherein the digital image is overlaid with identifying information before extracting the pixel data from the first set of one or more pixels, wherein the identifying information comprises one or more of a date and time stamp, a user name, GPS coordinates, a street address, a device name, an operating system name and version, and a watermark ( Kot, S208-S222 in Fig. 2).
Claims 12, 13, 15, 19 recite the storage medium for the method in claims 1, 2, 4, 8.  Since Kot also teaches storage medium( 14, 12 in Fig. 1), Claims 12, 13, 15, 19 are also rejected.

Claim 20 essentially claims the same subject matter as in claim 1, with additional limitation that the image in context is a color image, and code is generated from color information. However, “two-colour” images in Kot is just a specific type of color image with RGB values of x000000 and xffffff, and 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kot in view of Rodriguez (US 20100008538).

Regarding claim 3, Kot teaches the method of claim 2.
Kot does not expressly teach
generating a second code from the third set of one or more pixels; 
generating a third code based on the first code and the second code; and 
encoding the first code, the second code, and the third code into the second set of one or more pixels.
However, Rodriguez teaches 
generating a second code from the third set of one or more pixels( [0057], generate a hash of a first row or block of pixels … The hash is embedded in a subsequent row or block of pixels . The process preferably continues to allow for each row or block of pixels to be hashed) ; 

encoding the first code, the second code, and the third code into the second set of one or more pixels ( [0057], the hash being embedded as a watermark component in subsequent rows or blocks) .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kot and Rodriguez, by encoding remaining blocks after the first two blocks in Kot with the row by row encoding method taught by Rodriguez.
One of ordinary skill would have been motivated to do such combination in order to “characterize image data” ( Rodriguez, [0057]).
Claim 14 recites the storage medium for the method in claims 3.  Since Kot also teaches storage medium( 14, 12 in Fig. 1), Claim 14 is also rejected.
. However, Rodriguez teaches color images([0028-0029]),  therefore code is generated from the image.

Claim 5, 6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kot in view of Bush ( US patent 7,047,222 ) 
Regarding claim 5, Kot teaches the method of claim 4 
Bush does not expressly teach 
 selecting a first character of the first hash code; 
randomly selecting a first randomly-ordered character set from an ordered plurality of randomly ordered-character sets, wherein each character in the first randomly-ordered character set is assigned a position code; 

replacing the first character of the first hash code with a character from a reference character set at the position code of the corresponding character in the first randomly-ordered character set.
However, Bush teaches  
selecting a first character of the first hash code ( 408 in Fig. 4,  Read character from source data )  ;
randomly selecting a first randomly-ordered character set ( Col 6, line 32, one-time pad)  from an ordered plurality of randomly ordered-character sets(Col 6, line 38, character map), wherein each character in the first randomly-ordered character set is assigned a position code ;
matching the first character of the first hash code to a corresponding character in the first randomly ordered character set(410 in Fig. 4, look up in the character map) ; and
replacing the first character of the first hash code with a character from a reference character set at the position code of the corresponding character in the first randomly-ordered character set( 412 in Fig. 4,  Col 6, line 42, placing the encrypted character).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kot and Bush, by encrypting the code generated in Kot  via Bush’s method.
One of ordinary skill would have been motivated to pursue such combination to “provide practical implementation of unbreakable data encryption through one-time use of pure random numbers” ( Bush, Col 2, line 33-35 )

Regarding claim 6, Kot in view of Bush teaches the method of claim 5, further comprising:

(a) selecting a next character of the first hash code ( Bush, 414 in Fig. 4, fill remaining positions);
(b) matching the next character of the first hash code to a corresponding character in a next randomly ordered character set(Bush 410 in Fig. 4, look up in the character map);
(c) replacing the next character of the first hash code with a character from the reference character set at the position code of the corresponding character in the next randomly ordered character set( Bush Col 6, line 31, if the one-time pad is equipped with a counter, incrementing the counter ); and
(d) repeating operations (a) through (c) until the first hash code is exhausted, wherein the first code is generated (Bush, 414 in Fig. 4, fill remaining positions) .

Regarding claim 9, Kot in view of Bush teaches the method of claim 6, wherein overlaying the second set of one or more pixels with an image representing the first code comprises: 
initializing each pixel in the second set of one or more pixels ( Kot,[0068], three exemplary conditions for flippability within the block) ; 
partitioning the second set of one or more pixels into a first subset of pixel rows and a second subset of pixel rows(Kot, [0068], VH Transition, IR Transition and C Transition); and 
mapping an image of the first code to the first subset of pixels( Kot, [0065], the number of available bits to carry watermark data (Q) will vary) .
Claims 16, 17 recite the storage medium for the method in claims  5, 6.  Since Kot also teaches storage medium( 14, 12 in Fig. 1), Claims 16, 17 are also rejected.

Claim 10  is/are rejected under 35 U.S.C. 103 as being unpatentable over Kot in view of Bush, further in view of Rodriguez

Kot in view of Bush does not expressly teach collecting metadata in a character string, wherein the metadata comprises one or more of GPS coordinates, a GPS accuracy, a date and time, a date and time source name, a device ID, a device operating system and version, a user ID, an organization ID, an assigned group name, and a reverse geocoded address; and encoding the metadata into the second subset of pixel rows.
However, Rodriguez teaches collecting metadata in a character string, wherein the metadata comprises one or more of GPS coordinates, a GPS accuracy, a date and time, a date and time source name, a device ID, a device operating system and version, a user ID, an organization ID, an assigned group name, and a reverse geocoded address( [0091], longitude and latitude, and/or other geocoordinates and/or metadata associated with the images or objects depicted in the images); and
 encoding the metadata into the second subset of pixel rows( [0091], embedded location information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Kot and Bush with that of Rodriguez , by embedding metadata in images of Kot and Bush following the teaching of Rodriguez.
One of ordinary skill would have been motivated to pursue such combination to “to locate and illustrate points on maps…, with either the user's own data or other information” ( Rodriguez, [0091] )

Claim 7,18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kot in view of Bush, further in view of Lyons( Affine Cipher, Practical Cryptography, 2009, cited from  parent application 14310941)

Regarding claim 7, Kot in view of Bush teaches the method of claim 5.

wherein m is the number of randomly-ordered character sets.

However,  Lyons teaches wherein randomly selecting the first randomly-ordered character set comprises randomly selecting R position codes, wherein a summation of the R position codes modulo m provides an index to the first randomly-ordered character set, wherein m is the number of randomly-ordered character sets. ( Page 1,   The Algorithm )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of  Kot and Bush with that of Lyons, by using affine cipher, as suggested by Lyons, to select the character in Kot and Bush.
One of ordinary skill would have been motivated to do such combination because affine cipher is more secure than other rudimentary ciphers, and yet easy to implement than other more secure but also much more complex ciphers.
Claim 18 recites the storage medium for the method in claims 7.  Since Kot also teaches storage medium( 14, 12 in Fig. 1), Claim 18 is also rejected.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANGENG SUN whose telephone number is (571)272-3712.  The examiner can normally be reached on 8am to 5pm, EST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JIANGENG SUN
Examiner
Art Unit 2661



/Jiangeng Sun/Examiner, Art Unit 2661